DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1-20 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-10, 11, 12 and 18-20 is/are rejected under 35 U.S.C. 102(a) or 102(b) as being anticipated by Ledvina (U.S. Publication 2018/0234797).
Regarding claims 1, 2, 11 and 12,
Ledvina teaches a system for regulating access to an asset, comprising: 
at least one processor (at least [0118] teaches a programmable processor); and 
memory including instructions that, when executed by the at least one processor, cause the at least one processor to: 
receive a credential from a key device associated with a user using a first wireless connection ([0047]  teaches that the mobile device and the vehicle can be paired using a first wireless protocol (e.g., Bluetooth®). and after pairing, the vehicle and/or the mobile device can be authenticated using the first wireless protocol; [0081] and  FIG. 8 teach method 800 which may be performed by a vehicle that receives the signal values from the mobile device;  [0083] teaches that the signals can be measured after an identification and/or authentication occurs between the mobile device and the vehicle); 
verify the credential with a preliminary authentication for the asset ([0039] teaches communications which can cryptographically authenticate the key fob to the automobile and automobile to the key fob, e.g., using Bluetooth®); 
in response to verifying the credential with the preliminary authentication, establish a second wireless connection with the key device ([0048] and [0049] teach that authentication and pairing and initiation of a ranging proves may occur using the first protocol, and further teaches that further ranging processes are carried out using a second protocol, e.g., ultra-wideband (UWB)); and 
provide a command to grant access to the asset ( [0091] teaches at block 840, that the control unit can be enabled to perform a prescribed operation of the vehicle).

Regarding claims 8 and 18,
Ledvina teaches that the asset is a physical location ([0023] teaches that the system shall enable a device to unlock an automobile, thus providing access to the physical interior of said vehicle).

Regarding claims 9 and 19,
Ledvina teaches that the asset is an electronic device ([0023] teaches unlocking a vehicle, said vehicle corresponding to an electronic device).

Regarding claim 10 and 20,
Ledvina teaches providing the command to grant access to the asset is based on determining the user intends to access the asset ([0036] and [0042] that the system offers an improvement to user experience that is to detect the user's intent when approaching or leaving the automobile).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-9 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledvina (U.S. Publication 2018/0234797) in view of Lindsay (U.S. Publication 2020/0238952).
Regarding claims 3 and 13,
Ledvina teaches the system and method of claims 2 and 11, but fails to expressly teach the further limitations of claims 3 and 13.
Lindsay teaches further instructions to: transmit the credential to an authorization service ([0029] teaches that a server may perform credential evaluation); and receive an indication the user is authorized to access the asset from the authorization service ([0095] teaches that if a person is authorized and no further personal rules have been entered, access to the asset is provided, wherein the provided access is interpreted as corresponding to “an indication” as broadly recited).
Before the effective filing date of the invention, it would have been obvious to modify the invention of Ledvina per the teachings of Lindsay, since Lindsay teaches that the evaluation of images and other data can be done in a multitude of ways including  through an online application hosted on a server, or by an application running on the smart phone / other portable device, or by a program running on a local computing device associated with the secured asset (e.g., a computer system securing an entrance of a building, elevator system, home, vault, vehicle, etc.), or any combination thereof without undue experimentation by one of ordinary skill in the art.
Regarding claims 4 and 14,
Lindsay teaches that the preliminary authentication includes identifying the credential includes a pattern using pattern matching ([0069] and [0088] teach employing “gesture recognition” which refers to image recognition systems that may include facial recognition systems, wherein motions made by a human can are detected by systems comprising cameras that capture the motion of the gesture and determine the aspects of the motion; and [0120] teaches that the security system may comprise detection of covert actions such as detecting the sliding of a finger tip in a certain pattern, e.g., a circle or “Z” shape).
Regarding claims 5 and 15,
Lindsay teaches that the pattern is defined using a regular expression ([0069] teaches gesture recognition may include facial recognition; [0081] and [0088] teach controlling vehicle access according to at least facial recognition).

Regarding claims 6 and 16,
Lindsay teaches verifying the credential with the preliminary authentication comprises instructions to compare the credential to a whitelist of credentials ([0095] teaches that the security method includes comparing security data to the data of an authorized users i.e., whitelist).
Regarding claims 7 and 17,
Lindsay teaches the whitelist is applied in the preliminary authentication based on time of day ([0014] teaches access rules which may include limiting access according to the time of day).
Regarding claims 8, 9, 18 and 19,
Lindsay teaches that the asset is a physical location; and the asset is an electronic device ([0064] teaches, “a protected “asset” can include a tangible device or physical setting or location.”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689